DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to for the following reason; correction is required.  Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.  The statement: “The foldable display panel provided by the present application can improve the aperture ratio of the display panel in the prior art” refers to purported merits of the invention and directly compares the claimed invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1 & 8 are objected to because of the following informalities; please amend for clarity and correctness as follows:

Regarding Claim 1, on line 10:
a second folding area configured to connect the third display area and the second
	
Regarding Claim 1, on lines 13 - 15:
wherein a first sub-pixel, and both a second sub-pixel and a third sub-pixel, each corresponding to the first sub-pixel, constitute a single pixel unit of the combined display panel.

Regarding Claim 8, on line 2:
display area, the second display area, and the third display area are the same, a first

Appropriate consideration / correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 5 & 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, the phrase “the third sub-pixel is a red pixel” renders the claim vague and indefinite, as a sub-pixel, part of a pixel, is not a pixel.  For purposes of examination, it is assumed that Applicant intended for claim 5 to read as follows:  “the third sub-pixel is a red sub-pixel” and the claim has been examined as if this were so.
Regarding claim 6 the phrase “the first sub-pixel is a blue pixel” renders the claim vague and indefinite, as a sub-pixel, part of a pixel, is not a pixel.  For purposes of examination, it is assumed that Applicant intended for claim 6 to read as follows:  “the first sub-pixel is a blue sub-pixel” and the claim has been examined as if this were so.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. (US PGPUB 2020/0168821 A1; “Cao” hereinafter).  N.B. Cao is Applicant-Provided Prior Art (see IDS filed 30 June 2020; foreign patent document cite #4).
Regarding claim 1, Cao discloses a foldable display panel (see paragraph 4, where Cao teaches a display panel with first and second bending sections, thus a foldable display panel), comprising: a first display area comprising a plurality of first sub-pixels; a second display area comprising a plurality of second sub-pixels, the plurality of second sub-pixels disposed corresponding to the first sub-pixels (see figure 1; see also paragraphs 38 & 40, where Cao depicts and teaches a display panel, comprising first bending section 10a and second bending section 10b of array substrate 10, said substrate 10 divided by said bending sections into first zone 11, second zone 12 and third zone 13; each of first through third zones 11 - 13 comprising sub-pixels 201, 301 and 401 respectively; see also figure 2, where Cao depicts  said sub-pixels in each area disposed according to pixels in other areas when the display is folded; the first color sub-pixel, second color sub-pixel and third color sub-pixel of the same pixel are depicted as directly opposed to each other); a first folding area being configured to connect the first display area and the second display area, and when the first folding area is in a folded state, the first display area is located directly above the second display area (see figure 2, where Cao depicts first zone 11 located directly above second zone 12 when the display is folded with first bent portion 10a in a folded state); a third display area comprising a plurality of third sub-pixels, the plurality of third sub-pixels disposed corresponding to the second sub-pixels (see figure 2, where Cao depicts sub-pixels in each zone disposed according to pixels in other zone when the display is folded); a second folding area configured to connect the third display area and the second display area, and when the second folding area is in a folded state, the third display area is located directly below the second display area (see figure 2, where Cao depicts third zone 13 located directly below second zone 12 when the display is folded with second bent portion 10b in a folded state); wherein a first sub-pixel and a second sub-pixel and a third 
Regarding claim 2, Cao discloses the display panel of claim 1.  Cao further discloses the plurality of first sub-pixels, second sub-pixels and third sub-pixels have a same shape and area (see figures 1, 2 & 5, where Cao depicts sub-pixels 201, 301 and 401 as being of the same shape and area; see also paragraph 46, where Cao teaches alignment of said three subpixels is achieved by overlapping the opening areas thereof, thus a suggestion for subpixels of similar size and shape).
Regarding claim 3, Cao discloses the display panel of claim 1.  Cao further discloses the first display area and the second display area are two-way illuminated display screens, and the third display area is a single-sided illuminated display screen (see paragraph 46, where Cao teaches the flexible substrate and TFT device of the array layer require good optical transmission to guarantee light emitted from lower layers to transmit through the TFT device layer and upper layer, thus a suggestion that bent flexible substrate 101 and array layer 102 are both substantially transparent so that when folded, emitted light from underlying areas 12 & 13 pass through topmost area 11, emitted light from underlying area 13 passes through middle area 12, and no light passes through bottom area 13 because there is no light emitting area underneath, thus bottom area 13 could be considered a single-sided illuminated display screen).  Examiner notes that in Applicant-Provided Prior Art reference CN109256410 (foreign patent citation #1 on the IDS filed 30 June 2020), a similar invention to that disclosed by Cao, the abstract teaches that when folded and opposed, the first color light-emitting layer, the second color light-emitting layer, and the third color light-emitting layer are all light-transmitting layers).
Regarding claim 4, Cao discloses the display panel of claim 3.  Cao further discloses a light-emitting surface of the third display area is a surface facing the second display area when folded (see figure 2, where Cao depicts third color light emitting layer 40 set on the third region 13, facing second region 12 and second light emitting layer 30).
Regarding claim 5, in view of the 112 rejection above, Cao discloses the display panel of claim 4.  Cao further discloses that the third sub-pixel is a red sub-pixel (see paragraph 40, where Cao teaches after folding, first subpixels 201, second subpixels 301 and third subpixels 401 can be red subpixels, green subpixels and blue subpixels or any combination thereof; see also paragraph 47, where Cao teaches first subpixels 201 are blue subpixels and disposed as the top layer, second subpixels 301 are green pixels and disposed as the middle layer, and third subpixels 401 are red subpixels and disposed as the bottom layer).
Regarding claim 6, in view of the 112 rejection above, Cao discloses the display panel of claim 5.  Cao further discloses that the first sub-pixel is a blue sub-pixel (see above analysis for claim 5).
Regarding claim 7, Cao discloses the display panel of claim 1.  Cao further discloses a non-display area, wherein the non-display area is disposed on a side of the first display area away from the second display area, or disposed on a side of the third display area away from the second display area, the non-display area disposed to set a control circuit (see figures 1 & 2, where Cao depicts a display device with array substrate 10 comprising flexible substrate layer 101 and thin-film transistor TFT driver layer 102 disposed on flexible substrate layer 101, with luminous areas 20, 30, 40 disposed on TFT layer 102 and including a plurality of subpixels, thus the luminous areas represent a display area and the array substrate 10 representing a non-display area; that portion of array substrate 10 under luminous area 40 being disposed on a side of the third display area 40 away from second display area 30 and disposed to set a control circuit, as thin-film transistor TFT driver layer can be considered to be a control circuit because a driver controls pixel luminance).
Regarding claim 8, Cao discloses the display panel of claim 7.  Cao further discloses control signals of the first display area, the second display area, and the third display area are same [sic], a first sub-pixel and the corresponding second sub-pixel and third sub-pixel receive a same display information (see paragraph 46, where Cao teaches aligning the subpixels is achieved by overlapping the opening areas thereof; see also paragraph 56, where Cao teaches utilizing stacked pixel layers to increase space for disposing subpixels to arrange more subpixels on an OLED display panel; as stacked sub-pixels of different layers are considered a single pixel, similar if not identical control signals would be sent to each corresponding sub-pixel of a single pixel).
Regarding claim 9, Cao discloses the display panel of claim 1.  Cao further discloses the first folding area is an axisymmetric figure, a symmetrical axis of the first folding area is a first symmetrical axis, the first display area and the second display area are symmetric about the first axis of symmetry, a distribution pattern of the first sub-pixels and a distribution pattern of the second sub-pixels are symmetric along the first symmetrical axis (see figures 1 & 2, where Cao depicts first folding area 10a in between first region 11 and second region 12; the sub-pixel distribution within said regions appear to be symmetric about the center of folding area 10a).
Regarding claim 10, Cao discloses the display panel of claim 9.  Cao further discloses deformation of the first folding area rotates the first display area along the first symmetrical axis to cover the second display area, each of the first sub-pixels is located directly above the second sub pixel corresponding thereto (see figures 1 & 2, where Cao depicts first folding area 10a flat in figure 1 and deformed to be folded in figure 2, as first display area 11 rotates above second display area 12 and subpixels 201 of first display area 11 are located directly above second subpixels 301 of second display area 12).
Regarding claim 11, Cao discloses the display panel of claim 1.  Cao further discloses the second folding area is an axisymmetric figure, a symmetrical axis of the second folding area is a second 
Regarding claim 12, Cao discloses the display panel of claim 11.  Cao further discloses deformation of the second folding area rotates the third display area along the second symmetrical axis to cover the second display area, each of the third sub-pixels is located directly below the second sub pixel corresponding thereto (see figures 1 & 2, where Cao depicts second folding area 10b flat in figure 1 and deformed to be folded in figure 2, as third display area 13 rotates below second display area 12 and subpixels 401 of third display area 13 are located directly below second subpixels 301 of second display area 12).

Allowable Subject Matter
Claims 13 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Cao is silent regarding at least a plurality of first support columns between the first and second display areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURENCE J LEE/Primary Examiner, Art Unit 2624